Citation Nr: 1035133	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  07-34 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connectin for a sciatic nerve disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 
1978 to October 1999.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a November 2006 rating 
decision of the Reno, Nevada Department of Veterans Affairs (VA) 
Regional Office (RO).  A videoconference hearing was held before 
the undersigned in February 2010.  A transcript of the hearing is 
associated with the claims file.  At the hearing, the Veteran was 
granted a 30 day abeyance period for submission of additional 
evidence.  In May 2010, VA received additional treatment records, 
including an April 2010 EMG (electromyography) report, from the 
Veteran without a waiver of initial RO consideration.  Inasmuch 
as this matter is being remanded anyway, the RO will have 
opportunity to review this duplicate evidence in the first 
instance.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


REMAND

In his original claim for VA benefits in November 1999 the 
Veteran indicated he was seeking service connection for a low 
back disability and sciatica.  A February 22, 2000 dated rating 
decision granted him service connection for lumbar strain with 
herniated nucleus pulposus at L4-5 with a history of sciatica 
[emphasis added], effective from November 1999.  See p.1 February 
22, 2000 dated rating decision.  That decision is final.  See 
38 C.F.R. § 3.104(a).  Notably, it would appear that the 
provisions of 38 U.S.C.A. § 1159; 38 C.F.R. § 3.957 also now 
apply. 

A review of the record did not reveal any evidence of an interim 
severance of service connection for sciatica.  In October 2005 
the Veteran filed a claim of service connection for sciatic nerve 
disability as a manifestation of intervertebral disc syndrome.  
The November 2006 rating decision on appeal denied service 
connection for such disability; it would appear that the matter 
was moot when the rating decision on appeal was made.  
Accordingly, clarification of the RO's November 2006 decision is 
necessary.  

The case is REMANDED for the following action:

The RO should review the matter of service 
connection for a sciatic nerve disorder in 
light of 38 C.F.R. § 3.104(a) (and now 
38 U.S.C.A. § 1159; 38 C.F.R. § 3.957) and 
the Board's observations above (i.e., that 
service connection for sciatica was granted 
by a February 22, 2000 rating, that there 
appears to have been no severance of service 
connection for such disability, and that the 
matter appears to be moot).  In other words, 
the RO should reconcile their February 2000 
and November 2006 rating decisions.  If 
service connection for a sciatic nerve 
disability (sciatica) remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and afford the Veteran 
and his representative the opportunity to 
respond before the matter is returned to the 
Board.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  

_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

